
	
		I
		112th CONGRESS
		2d Session
		H. R. 3974
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Markey (for
			 himself, Ms. Lee of California,
			 Mr. Clarke of Michigan,
			 Mr. Jackson of Illinois,
			 Mr. Stark,
			 Ms. Woolsey,
			 Mr. Holt, Mr. Filner, Ms.
			 Slaughter, Mr. Nadler,
			 Mr. Brady of Pennsylvania,
			 Mr. Kucinich,
			 Mr. Lewis of Georgia,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Ms. Norton,
			 Mr. Braley of Iowa,
			 Mr. Polis,
			 Mr. Honda,
			 Mr. Blumenauer,
			 Mr. Frank of Massachusetts,
			 Mr. Ellison,
			 Mrs. Maloney,
			 Ms. Kaptur,
			 Mr. DeFazio,
			 Mr. Bishop of New York,
			 Mr. McGovern,
			 Ms. Richardson,
			 Mr. Olver,
			 Mr. McDermott,
			 Mr. Payne,
			 Ms. Eshoo,
			 Mrs. Christensen,
			 Mr. Tierney, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To reduce the number of nuclear-armed submarines operated
		  by the Navy, to prohibit the development of a new long-range penetrating bomber
		  aircraft, to reduce the number of intercontinental ballistic missiles operated
		  by the Department of Defense, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smarter Approach to Nuclear
			 Expenditures Act.
		2.FindingsCongress finds the following:
			(1)The Berlin Wall fell in 1989, the U.S.S.R.
			 no longer exists, and the Cold War is over. The nature of threats to the
			 national security and military interests of the United States has changed.
			 However, the United States continues to maintain an enormous arsenal of nuclear
			 weapons and delivery systems that were devised with the Cold War in mind.
			(2)The current nuclear arsenal of the United
			 States includes approximately 5,000 total nuclear warheads, of which
			 approximately 2,000 are deployed with three delivery components: long-range
			 strategic bomber aircraft, land-based intercontinental ballistic missiles, and
			 submarine-launched ballistic missiles. The bomber fleet of the United States
			 comprises 93 B–52 and 20 B–2 aircraft. The United States maintains 450
			 intercontinental ballistic missiles. The United States also maintains 14
			 Ohio-class submarines, up to 12 of which are deployed at sea. Each of these
			 submarines is armed with up to 96 independently targetable nuclear
			 warheads.
			(3)This Cold War-based approach to nuclear
			 security comes at significant cost. Over the next 10 years, the United States
			 will spend hundreds of billions of dollars maintaining its nuclear force. A
			 substantial decrease in the nuclear arsenal of the United States is prudent for
			 both the budget and national security.
			(4)The national security interests of the
			 United States can be well served by reducing the total number of deployed
			 nuclear warheads and their delivery systems, as suggested by the Department of
			 Defense’s January 2012 strategic guidance titled Sustaining U.S. Global
			 Leadership: Priorities for 21st Century Defense. Furthermore, a number
			 of arms control, nuclear, and national security experts have urged the United
			 States to reduce the number of deployed nuclear warheads to no more than
			 1,000.
			(5)Economic security and national security are
			 linked and both will be well served by smart defense spending. Admiral Mike
			 Mullen, Chairman of the Joint Chiefs of Staff, stated on June 24, 2010, that
			 Our national debt is our biggest national security threat and on
			 August 2, 2011, stated that I haven’t changed my view that the
			 continually increasing debt is the biggest threat we have to our national
			 security..
			(6)The Government Accountability Office has
			 found that there is significant waste in the construction of the nuclear
			 facilities of the National Nuclear Security Administration of the Department of
			 Energy.
			3.Reduction in
			 nuclear forces
			(a)Prohibition on
			 use of B–2 and B–52 aircraft for nuclear missionsNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2013 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended to arm a B–2 or B–52 aircraft with a nuclear
			 weapon.
			(b)Prohibition on
			 new long-Range penetrating bomber aircraftNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 any of fiscal years 2013 through 2023 for the Department of Defense may be
			 obligated or expended for the research, development, test, and evaluation or
			 procurement of a long-range penetrating bomber aircraft.
			(c)Prohibition on
			 F–35 nuclear missionNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2013 or any fiscal year thereafter for the Department of Defense or
			 the Department of Energy may be used to make the F–35 Joint Strike Fighter
			 aircraft capable of carrying nuclear weapons.
			(d)Termination of
			 B61 LEPNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2013 or any fiscal year thereafter for
			 the Department of Defense or the Department of Energy may be obligated or
			 expended for the B61 life extension program.
			(e)Termination of
			 W78 LEPNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2013 or any fiscal year thereafter for
			 the Department of Defense or the Department of Energy may be obligated or
			 expended for the W78 life extension program.
			(f)Reduction of
			 nuclear-Armed submarinesNotwithstanding any other provision of law,
			 beginning in fiscal year 2013, the forces of the Navy shall include not more
			 than eight operational ballistic-missile submarines available for
			 deployment.
			(g)Limitation on
			 SSBN–X submarinesNotwithstanding any other provision of
			 law—
				(1)none of the funds authorized to be
			 appropriated or otherwise made available for any of fiscal years 2013 through
			 2023 for the Department of Defense may be obligated or expended for the
			 procurement of an SSBN–X submarine; and
				(2)none of the funds authorized to be
			 appropriated or otherwise made available for fiscal year 2024 or any fiscal
			 year thereafter for the Department of Defense may be obligated or expended for
			 the procurement of more than eight such submarines.
				(h)Reduction of
			 ICBMsNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2013 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended to maintain more than
			 200 intercontinental ballistic missiles.
			(i)Reduction of
			 SLBMsNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2013 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended to maintain more than
			 250 submarine-launched ballistic missiles.
			(j)Prohibition on
			 new ICBMNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2013 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended for the research,
			 development, test, and evaluation or procurement of a new intercontinental
			 ballistic missile.
			(k)Termination of
			 MOX fuel plant projectNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2013 or any fiscal year thereafter for the Department of Defense or
			 the Department of Energy may be obligated or expended for the Mixed Oxide (MOX)
			 Fuel Fabrication Facility project.
			(l)Termination of
			 CMRR projectNotwithstanding
			 any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2013 or any fiscal year thereafter for
			 the Department of Defense or the Department of Energy may be obligated or
			 expended for the Chemistry and Metallurgy Research Replacement nuclear
			 facility.
			(m)Termination of
			 UPFNotwithstanding any other
			 provision of law, none of the funds authorized to be appropriated or otherwise
			 made available for fiscal year 2013 or any fiscal year thereafter for the
			 Department of Defense or the Department of Energy may be obligated or expended
			 for the Uranium Processing Facility located at the Y–12 National Security
			 Complex.
			(n)Termination of
			 MEADSNotwithstanding any
			 other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2013 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended for the medium extended
			 air defense system.
			4.Reports
			 required
			(a)Initial
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense and
			 the Secretary of Energy shall jointly submit to the appropriate committees of
			 Congress a report outlining the plan of each Secretary to carry out section
			 3.
			(b)Annual
			 reportNot later than March
			 1, 2013, and each year thereafter, the Secretary of Defense and the Secretary
			 of Energy shall jointly submit to the appropriate committees of Congress a
			 report outlining the plan of each Secretary to carry out section 3, including
			 any updates to previously submitted reports.
			(c)Annual nuclear
			 weapons accountingNot later
			 than September 30, 2013, and each year thereafter, the President shall transmit
			 to the appropriate committees of Congress a report containing a comprehensive
			 accounting by the Director of the Office of Management and Budget of the
			 amounts obligated and expended by the Federal Government for each nuclear
			 weapon and related nuclear program during—
				(1)the fiscal year covered by the report;
			 and
				(2)the life cycle of such weapon or
			 program.
				(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on Armed Services, the
			 Committee on Foreign Relations, the Committee on Appropriations, and the
			 Committee on Energy and Natural Resources of the Senate; and
				(2)the Committee on Armed Services, the
			 Committee on Foreign Affairs, the Committee on Appropriations, the Committee on
			 Energy and Commerce, and the Committee on Natural Resources of the House of
			 Representatives.
				
